           Case 1:20-cv-01581-DAD-SAB Document 15 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   GEORGE AVALOS,                                     Case No. 1:20-cv-01581-DAD-SAB

12                  Plaintiff,                          ORDER CONTINUING MANDATORY
                                                        SCHEDULING CONFERENCE TO MARCH
13           v.                                         23, 2021

14   BBVA USA, et al.,

15                  Defendants.

16

17          Currently a mandatory scheduling conference is set in this matter for January 28, 2021.

18 (ECF No. 4.) On January 8, 2021, the Clerk entered default against Defendants BBVA USA and

19 Richard Gunner. (ECF Nos. 12, 13.) The request to enter default against Defendant Margaret
20 Gunner was declined because the answer to the complaint is not due until January 19, 2021, and

21 her responsive pleading was not yet due. (ECF No. 14.) The Court shall continue the mandatory

22 scheduling conference to allow for responsive pleading to be filed in this action.

23          Further, the Court advises Plaintiff that the proof of service for Defendant BBVA USA

24 shows that the defendant was served at 818 W. Seventh Street, Suite 930, Los Angeles,

25 California 90071. A business search for BBVA USA shows that the agent of service is CT

26 Corporation System located at 15 South 20th Street, Birmingham, AL 35233. See California
27 Secretary of State Entity Detail, located at https://businesssearch.sos.ca.gov/, search BBA USA

28 (last visited Jan. 12, 2021). Any motion for default judgment will be required to specifically


                                                    1
            Case 1:20-cv-01581-DAD-SAB Document 15 Filed 01/13/21 Page 2 of 2


 1 address if service on BBVA USA complies with the Federal Rules of Civil Procedure.

 2          Accordingly, IT IS HEREBY ORDERED that:

 3          1.      The scheduling conference set for January 28, 2021 is CONTINUED to March

 4                  23, 2021 at 9:30 a.m. in Courtroom 9; and

 5          2.      The parties shall file a joint scheduling report seven (7) days prior to the

 6                  scheduling conference.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        January 12, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
